Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/US2019/044377 filed 31 July 2019.  Claims 1-6, 10-14, 16-17, 22, 34-36, and 39-41 are currently pending.  Claims 7-9, 15, 18-21, 23-33, and 37-38 are cancelled.  Claims 1-6, 10-14, 16-17, 22, 34-36, and 39-41 are examined on the merits within.

Claim Objections
3.	Claims 1 and 10 are objected to because of the following informalities: “amphoteric B” should instead recite “amphotericin B”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duddu et al. (U.S. Patent Application Publication No. 2006/0025355).
	Duddu et al. disclose a composition comprising particles of amphotericin B.  See abstract.  Amphotericin B can be administered as an inhalable powder.  See paragraph [0341]. Effective amounts include 2 to 400 mg daily.  See paragraph [0205].  Since Duddu et al. teach administering a solid amphotericin B composition in the same amount as instantly claimed the composition should have the same pharmacokinetic parameters.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Duddu et al.

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 10-14, 16-17, 22, 34-36, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent Application Publication No. 2003/0180352) in view of Cleary et al. (U.S. Patent Application Publication No. 2006/0105968).
	Patel et al. teach a pharmaceutical composition comprising a solid carrier, the solid carrier includes a substrate and an encapsulation coat on the substrate.  The encapsulation coating includes active ingredients and lipophilic surfactants and triglycerides.  See abstract.  Active ingredients include amphotericin such as amphotericin B.  See paragraphs [0080] and [0106].   
	Regarding instant claim 34, the active ingredient comprise 1-30% of the composition.  See paragraph [0313]. The lipophilic additive comprises 20-80% of the formulation.  See paragraph [0364].  This results in a ratio that overlaps the 10:1 to 1:1 ratio of amphotericin B to a lipophilic component. 
	Regarding instant claims 35-36, Example 3 comprises two lipophilic components, distilled monoglyceride (8 g) and deoxycholic acid (8 g) resulting in a 1:1 ratio which falls within a 75:25 to 25:75 range.  
	Regarding instant claims 39-41, surfactants include polyglycerized fatty acids and polyethylene glycol sorbitan fatty acid esters.  See paragraphs [0162-0163 and 0172-0173]. 
	Patel et al. do not teach 100 to 800 mg amphotericin B.
	Cleary et al. teach a method for treating fungal infection in a mammal comprising administering a therapeutically effective amount of amphotericin B and a pharmaceutically acceptable carrier.  See abstract. Amphotericin B may be administered in amounts of 0.001 mg/kg to about 1000 mg/kg per day including all intermediate doses.  See paragraph [0025].  Amphotericin may be part of a high drug:lipid ratio complex (HDLC).  See paragraph [0030].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use known dosing amounts of amphotericin B, i.e., within the range of 0.001 to 1000 mg/kg per day, in the invention of Patel et al. to provide a therapeutically effective 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-6, 10-14, 16-17, 22, 34-36, and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-22 of copending Application No. 16/487350 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to solid dosage forms comprising amphotericin B and a lipophilic component.  The only difference lies in the fact that the instant application also comprises the amount of amphotericin B and pharmacokinetic parameters of the composition.  However, the amounts of amphotericin B are found in the dependent claims of Application No. 16/487350.  Since both the instant application and Application No. 16/487350 are directed to the same combination of ingredients, they would function in a similar manner and have the same pharmacokinetic parameters. 

Conclusion
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615